725 F.2d 148
33 Fair Empl. Prac. Cas. (BNA) 1189,33 Empl. Prac. Dec. P 34,059METROPOLITAN LIFE INSURANCE COMPANY, Plaintiff-Appellee,v.Werner H. KRAMARSKY, As Commissioner of the New York StateDivision of Human Rights, the New York State Division ofHuman Rights, and the New York State Human Rights AppealBoard, Defendants-Appellants.
No. 19, Docket 80-7185.
United States Court of Appeals,Second Circuit.
Originally Argued Sept. 25, 1980.Decided May 11, 1981.Petition for Rehearing June 9, 1981.Decided Nov. 24, 1981.Remanded from the United StatesSupreme Court June 24, 1983.
Decided Dec. 27, 1983.

Ann Thacher Anderson, Gen. Counsel, State Div. of Human Rights, New York City, for defendants-appellants.
Jeffrey A. Mishkin, New York City (Jeffrey D. Fields, Proskauer, Rose, Goetz & Mendelsohn, New York City, on the brief), for plaintiff-appellee.
Before KEARSE and CARDAMONE, Circuit Judges, and TENNEY, District Judge.*
PER CURIAM:


1
For the reasons stated today in our opinion in Delta Air Lines, Inc. v. Kramarsky, 725 F.2d 146, on remand from the United States Supreme Court, Shaw v. Delta Air Lines, Inc., --- U.S. ----, 103 S. Ct. 2890, 77 L. Ed. 2d 490 (1983), we affirm the judgment of the district court enjoining enforcement of New York's Human Rights Law, N.Y.Exec.Law Sec. 296 (McKinney 1972 & Supp. 1980-81).



*
 Honorable Charles H. Tenney, Senior Judge of the United States District Court for the Southern District of New York, sitting by designation